ORDER
Disciplinary Counsel has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17(b), RJDE, Rule 502, SCACR, for willfully violating an order of this Court. Respondent opposes the relief sought in the petition.
We hereby place respondent on interim suspension from his duties as a probate judge until further order of this Court. We also find that respondent’s conduct warrants an interim suspension from the practice of law pursuant to Rule 17(b), RLDE, Rule 413, SCACR. Respondent’s license to practice law in this State is therefore suspended until further order of this Court.
IT IS SO ORDERED.
/s/ Ernest A. Finney, Jr., C.J.
/s/ Jean H. Toa!, A.J.
/s/ James E. Moore, A.J.
/s/ John H. Waller, Jr., A.J.
/s/ E.C. Burnett, III, A.J.